Citation Nr: 1543715	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $9,252.43. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from May 1993 to October 1993, from May 2006 to November 2007, from October 2009 to January 2011 and from November 14, 2011 to the present. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 determination of the decision of the Committee on Waivers and Compromises denying a waiver of the Veteran's debt in the amount of $9,252.43. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.

In November 2012, the RO informed the Veteran that his compensation benefits were being stopped as he had returned to active duty on November 14, 2011.  The letter informed the Veteran that he would be notified of the amount of the overpayment in a later correspondence.

In February 2013, VA received the Veteran's waiver request.

In a May 2013 letter, the VA Debt Management Center (DMC) notified the Veteran that he had been overpaid $9,252.43 more than he was entitled to receive in VA compensation benefits.

In a May 2013 decision, the RO informed the Veteran that the Committee on Waivers and Compensation had denied his request for a waiver of his debt in the amount of $9,252.43.  The overpayment was created when VA retroactively terminated the Veteran's disability compensation payments after learning that the Veteran had returned to active duty on November 14, 2011.

While the Veteran was eventually notified of an overpayment in the amount of $9,252.43, on review of the record, it is unclear how the DMC arrived at the amount of $9,252.43 in overpayment of compensation benefits.  The record does not contain a clear explanation as to the facts and figures used in reaching that determination.  As it is not clear how the amount of the overpayment was calculated and as the record does not contain adequate information to determine the precise period of overpayment and whether the overpayment amount is correct, further development is needed.

Additionally, in his May 2013 Notice of Disagreement, the Veteran also raised the validity of the debt.  He contended that while he was on his period of active duty which began in November 2011, his compensation payments eventually stopped which led him to believe that his record was updated and that he was not going to receive any more payments that he was not properly entitled to.  Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  The RO has not developed or adjudicated the question of whether the overpayment at issue in this appeal has been properly created and assessed against the Veteran. Therefore, the case must be remanded for adjudication of the issue of the validity of the debt.

Accordingly, the issue of the validity of the debt is inextricably intertwined with the issue of entitlement to a waiver of recovery of the overpayment.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, in general, the threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of recovery of indebtedness when the validity of the debt is challenged.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

If the overpayment of the compensation benefit is found to be valid, the question becomes whether a waiver of recovery that overpayment can be granted.  If the debt is deemed invalid, then the question of waiver of recovery of the overpayment becomes moot. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an audit of his account in writing, which clearly shows the calculation of the overpayment.  The audit and accompanying letter should clearly explain to the Veteran the creation of the entire amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims folder.  He should be provided an appropriate opportunity to respond.

2.  Develop and adjudicate the Veteran's claim of whether the debt in the amount of $9,252.43 for overpayment of compensation benefits is valid.  Notice of the decision and appellate rights should be provided to the Veteran.  The issue of the validity of the debt should be returned to the Board only if an appeal is timely completed.

3.  After the above development is completed, the AOJ should review the claims file and readjudicate the claim for a waiver of recovery of overpayment of educational benefits in the amount of $9,252.43.  

4.  If the Veteran's request for a waiver of recovery of the overpayment remains denied, provided the Veteran with a supplemental statement of the case (SSOC) and be given the legally requisite opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




